ACCEPTED
                                                                                     01-15-00197-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 4/8/2015 3:35:24 PM
                                                                                CHRISTOPHER PRINE
                                                                                              CLERK

                            No.Ol-15-00197-CV

                                                                   FILED IN
                       IN THE COURT OF ApPEALS              1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                    FOR THE FIRST DISTRICT OF TEXAS         4/8/2015 3:35:24 PM
                              AT HOUSTON                    CHRISTOPHER A. PRINE
                                                                    Clerk




                              LETICIA LOYA,
                                           Appellant,

                                     v.
   IAN TAYLOR,JACOBUSSTERKEN,STICHTINGTINSEL GROUP, VITOL
            HOLDINGII S.A., ANDTINSELGROUP, S.A.,
                                  Appellees.



    Appeal from the 190th Judicial District Court, Harris County, Texas
                   Trial Court Cause No. 2012-33464


 MOTION DEMONSTRATING PROOF OF PAYMENT TO COURT
REPORTER AND REQUESTING RELIEF PURSUANT TO RULE 37

TO THE HONORABLE           FIRST COURT OF APPEALS:
                                                                                                  iI;
      LETICIA Loy A,   Appellant, demonstrates her proof of payment to the                        .,
                                                                                                  f
                                                                                                  fr,
                                                                                                  Il
                                                                                                  Ii
                                                                                                  u
court reporter in the above-referenced cause number, and respectfully states:                     ~
                                                                                                  !i
                                                                                                  ~
1. Counsel for Appellant has been informed that the court reporter's record

   has not been filed in the above-referenced cause of action. Counsel

   wishes to advise the Court that counsel has filed a notice of appeal;

   requested that the reporter's record be prepared; and paid for the
                                      1
   preparation of the reporter's record, and in fact that check has already

   been cashed on March 30, 2015. See Exhibit A (Notice of Appeal);

   Exhibit B (March 12, 2015 Request for Record); and Exhibit C

   (Endorsed Check in the Amount of$160.00 paid 3/30/15). Additionally,

   counsel's staff has made multiple attempts at follow-up contact without

   success. See Exhibit D (Follow-up Communications on 3/27/15, 4/1/15,

   and 4/8/15).

2. Counsel for Appellant has met her obligations under Rule 35.3(b). Tex.

   R. App. P. 35.3(b). See also Aguero v. Aguero, 225 S.W.3d 236, 237

   (Tex. App.-EI     Paso 2006, no pet.). Counsel understands this Court's

   staff has also diligently sought filing of the record and made thorough

   attempts at communication without success. While Counsel is confident

   that the failure to file the report may be likely inadvertent or the result of

   extenuating circumstances, Counsel is forced to respectfully request that

   the Court make whatever order is appropriate to avoid further delay and

   to preserve the parties' rights pursuant to Rule 37.3(a)(1). TEX. R. APP.

   P.37.3(a)(1).

      For these reasons, LETICIA   LOYA,   Appellant, requests that this Court

note Appellant's payment and fulfillment of her duties under Rule 35, and

make whatever order the Court deems appropriate to avoid further delay and


                                       2
to preserve the parties' rights pursuant to Rule 37.3(a)(1). Appellant also

requests any other relief to which she may be entitled.

                                 Respectfully submitted,

                                 PROVOST     *UMPHREY          LAW FIRM,
                                 L.L.P.
                                 490 Park Street
                                 P. O. Box 4905
                                 Beaumont, Texas 77704
                                 (409) 835-6000
                                 (409) 813-8682 (FAX)


                                 By: / s / Jenniter Job
                                     Jennifer Job
                                     Texas State Bar No. 24050682
                                     James Payne
                                     Texas State Bar No. 00788171
                                 ATTORNEYS FOR APPELLANT


                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of this motion demonstrating proof of
payment to court reporter has been sent to all known counsel of record as
well as Ms. Patricia Palmer, via e-mail and via certified mail #7004 1350
00004623 5934 on April 8, 2015.


                                              / s / Jennifer Job
                                       Jennifer Job




                                       3
                i
                ,I
                1I
                "

                \
                ~
                ~
                'I


                !
                !
                g

                1
                ~
            i
            I
            1




            I
EXHIBIT A   l
            !
            l
            !,
            l
            J
            r
            i
            I
            II




            1-,
            [.

            f
            !,i ~
            1

            r
            \
            !
            !
            i
            !
            r
            I
            i
            ;
            I
            i
                          CAUSE NO. 2012-33464-A

LETICIAB.      LOYA                  §       IN THE DISTRICT COURT OF
                                     §
      Plaintiff,                     §
                                     §
vs.                                  §       HAJUUSCOUNTY,TEXAS
                                     §
HARRY L. TINDALL,                    §
INDIVIDUALLY,                        §
AND TINDALL & ENGLAND                §
                                     §
Defendants.                          §       190th JUDICIAL DISTRICT

                            NOTICE OF APPEAL

      NOTICE IS HEREBY GIVEN that Leticia B. Loya, Plaintiff in the above-

named case, hereby appeals to the First or the Fourteenth Houston Court of
                                                                                    ~
                                                                                    !
Appeals from the district court's order granting the Amended Motions to Dismiss     I
Based on Mandatory Forum Selection Clauses of Vitol, Inc., Michael Metz, and
                                                                                    I!
                                                                                    I
                                                                                    I

Antonio Maarraoui signed December 9, 2014; as well as the district court's order    I
                                                                                    I"
granting Miguel Loya's Motion to Dismissed Based on a Mandatory Forum               I!
                                                                                    I
                                                                                    I
Selection Clause signed January 15, 2015,1                                          \
                                                                                    !




                                                                                    I
                                                                                   ,I
                                                                                    l
                                                                                    I
1 The District Court signed the Order of Severance rendering these final and
appealable orders on January 26, 2015 and an Amended Severance Order
clarifying the docket number.
                                         1
                              Respectfully submitted,

                              PROVOST      * UMPHREY     LAW FIRM, L.L.P.
                              490 Park Street
                              P.O. Box 4905
                              Beaumont, Texas 77704
                              (409) 835-6000
                              (409) 813-8605 (FAX)




                              By:   lsi Jennifer Job
                                    Jennifer Job
                                    State Bar No. 24050682
                                    James E. Payne
                                    State Bar No. 00788171

                              ATTORNEY FOR PLAINTIFF


                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing          ~
                                                                                ~
instrument has been furnished to all known counsel of record via EFILE andlor   i


certified mail, return receipt requested on this 25th day of February, 2015.    II
                                                                                1

                                    Is! Jennifer Job
                             Jennifer Job                                       I
                                                                                !
                                                                                !.
                                                                                i!
                                                                                !




                                      2
EXHIBITB

           i!
           !j
           ~
           I
           I
           I

           1
           I
           t
Genia Marks
From:                      Genia Marks
Sent:                      Thursday, March 12, 2015 11:20 AM
To:                        'Patricia A. Palmer'
Subject:                   Reporter's Record Cause No. 2012-33464-A


Ms. Palmer,

We received notice from the Court of Appeals (CauseNo. 01-lS-00197-CV) stating that the reporter's record is due to be
filed on or before March is". Pleaseadvise our office of the charge and to whom the check needs to be issued. Thank
you for your prompt attention to this matter and I askthat you do not hesitate to contact me with any questions or
concerns.

Genia Marks
Legal Assistant to James E. Payne
Provost Umphrey Law Firm, LLP
490 Park Street
P.O. Box 4905
Beaumont, Texas 77704
409/835-6000
Fax: 409/813-8605




                                                          1
               i.
               l)
               i
               ~
               !,
               1
               I !  ;,




               iI   De
                    •
                    "
                    ts
                    ll
                    ~
               I
               I    ~
               i!   ~
                    •II
                    I
               l
                    ~
               I    I
                    !

                    I
                    i
                    n
                    ia
                    1



                    11
                    1
                    !1

                    I

                    ~


EXHIBITC            ID
                    ~
                    I


                    ~
                    I
                    s
                    £

               ~
               If
                    Ii
           1        r
           L1 !
           I

           li ~     I
           !
           ~
           \
           I
                    I
                    ~
                    I
           ~
           ,-       I
           i
           j
                    I
           I,
                    Ir
           Ir···
           !        I
           ~        I

           I
                    I




           I
           I
           I!
           ,,
           I
           1
           I
           !
           I
           I
           1
           !
                                                                                                                                                                       -Page 1 of 1


                                                                      Online Imaging


                                            IAccount Numb~ IAmountllPaid Date
                                            13620493650                           11160.00 1 [03/30120151


                                                                                                                                                                       Page 1 of1


         The   Front Image:
                     ~M"·!lIi!M6iklaMifiht.u;4@Sii·&i44'iliJ4i@'1g;4;!."i_.g;Qi;.j;diij.i.i;iM4hiiua"i.I_t!2i44~.illlln!$l:rbi&8"RJ4W9;¥ffi.!iYiiMI~!_    ...


               Prov".t   os. Umphrey LaY!Fj~lh, L.L,l'.                                              O.~11oI
                                                                                                          0."· Cllo.tFI".... ~ E>jloP'.            094336
         ~-~un90S--·-----------E!"d.foo.<>lmEXHIBITD

           j




           I
           I,r
           l
           i
           i
           i
Genia Marks
From:                         Genia Marks
Sent:                         Wednesday, April 08, 2015 11 :22 AM
To:                           Genia Marks; 'Patricia A. Palmer'
Subject:                      RE: Reporter's Record Cause No. 2012-33464-A

Importance:                   High


Patricia,


I received a call from the 1st eOA regarding the reporter's record that needs to be filed in Cause No. 01-15-00197-CV.
Please advise when you expect to have same filed.

Thanks,

Genia Marks
Legal Assistant to James E. Payne
Provost Umphrey Law Firm, LLP
490 Park Street
P.O. Box 4905
Beaumont, Texas 77704
409/835-6000
Fax: 409/813-8605



From: Genia Marks
Sent: Wednesday, April 01, 2015 9:01 AM
To: Genia Marks; 'Patricia A. Palmer'
Subject: RE: Reporter's Record Cause No. 2012-33464-A
Importance: High

Patricia,

Just following   up on the below.

Thanks,


Genia Marks
Legal Assistant to James E. Payne
Provost Umphrey Law Firm, LLP
490 Park Street
P.O. Box 4905
Beaumont, Texas 77704
409/835-6000
Fax: 409/813-8605



From: Genia Marks
Sent: Friday, March 27, 2015 8:27 AM
                                                            1
To: 'Patricia A. Palmer'
Subject: RE: Reporter's Record Cause No. 2012-33464-A
Importance: High

Good morning Ms. Palmer,

Pleaseadvise if the Reporter's Record has been filed with the Court of Appeals (Cause No. 01-15-00197-CV) Thank you
for your prompt attention to this matter and I look forward to hearing from you soon.



Genia Marks
Legal Assistant to James E, Payne
Provost Umphrey Law Firm, LLP
490 Park Street
P,O. Box 4905
Beaumont, Texas 77704
409/835-6000
Fax: 409/813-8605



From: Patricia A. Palmer [mailto:patriciapalmercsr@aol.com]
Sent: Monday, March 16, 2015 9: 16 AM
To: Genia Marks
Subject: Re: Reporter's RecordCause No. 2012-33464-A

The total cost for the record is $160

Please make check or money order payable to:

Patricia Palmer
1300 Wilcrest Drive
Apartment No, 315
Houston, Texas 77042

-----0riginaI Message-----
From: Genia Marks 
To: 'Patricia A. Palmer' 
Sent: Thu, Mar 12, 20151:16 pm
Subject: RE: Reporter's Record Cause No, 2012-33464-A

Pleasesee attached. If you have any questions or need any additional information, please do not hesitate to contact
me.


Genia Marks
Legal Assistant to James E. Payne
Provost Umphrey Law Firm,LLP
490 Park Street
P,O. Box 4905
Beaumont, Texas 77704
409/835-6000
Fax: 409/813-8605




                                                           2
From:    Patricia A. Palmer [mailto:patriciapalmercsr@aot.com]
Sent: Thursday, March 12, 2015 12:48 PM
To: Genia Marks
Subject: RE: Reporter's Record Cause No. 2012-33464-A

Can you please provide me with the notice. Thanks!


Sent from AOL Mobile Mail




On Thursday, Mal"Ch12, 2015 Genia Marks           wrote:

Ms. Palmer,


We received notice from the Court of Appeals (Cause No. 01-15-00197-CV) stating that the reporter's record is due to be
filed on or before March 16th. Please advise our office of the charge and to whom the check needs to be issued. Thank
you for your prompt attention to this matter and I ask that you do not hesitate to contact me with any questions or
concerns.


Genia Marks
Legal Assistant to James E. Payne
Provost Umphrey Law Firm, LLP
490 Park Street
P.O. Box 4905
Beaumont, Texas 77704
409/835-6000
Fax: 409/813-8605




1°                                     1
This e-mail and any files transmitted with it is confidential and is intended solely for the use of the individual or entity to whom they are
addressed. This communication may contain material protected by the Attorney-Client privilege.If you are not the intended recipient or
the person responsible for delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error and that
any use, dissemination, forwarding, printing, or copying of this e-mail is strictly prohibited. If you have received this e-mail in error,
please immediately return this e-mail tothesenderortopostmaster@provostumphrey.com.                 Thank you.




                                                                      3